DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing figure 5 is objected to because the reference numeral “502” is pointing at an incorrect location.  It is pointing at a light tube as opposed to a bracket.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The reference numeral “901” is used for two separate elements, “light tube” on line 21 of page 12 and line 6 of page 13, and “server” on line 26 of page 6 and line 2 of page 13.  Page 3, lines 22 to 24, the language “in time t0, the LED section is turned on while the LED section is turned off.  In time t1, the LED section is turned off while the LED section is turned on” is misdescriptive.   It would appear that “the LED section”, second occurrence, should be changed to --the other LED section--.  Appropriate correction is required.
Claim Objections
Claims 1 to 20 are objected to because of the following formalities:  In claim 1, line 4, the term “an tubular” is improper and should be changed to --a tubular--.  In claim 7, the language “the bracket sends a position message to the controller …. in the multiple light tubes” is improper because the bracket is a structure that is not capable of sending electronic signal.  It would appear that this language should be changed to --a position of the bracket indicates a relative position of the light tube to the controller--.  In claim 19, line 3, the language “the 
5.	Claims 1 to 20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
	Claim 1 contains allowable subject matter including a light passing cover printed with an image logically divided into two dimension blocks, multiple light tubes being disposed behind the image of the light passing cover, each of multiple light tubes comprising a tubular housing, a controller, and an elongated LED bar enclosed by the tubular housing, the LED bar having multiple LED modules divided into multiple LED sections, the LED sections being corresponding to the two dimension blocks of the image respectively, the controller controlling the LED sections separately according to a stored script, the store script indicating a timing sequence for controlling the LED sections, and a bracket for positioning the light tubes aligning to the image.
6.	This application is in condition for allowance except for the above formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Van Bommel et al. is cited to show a light box (14) comprising including a light passing cover, multiple light source panels (30) being disposed behind the light passing cover, each of multiple light panels comprising multiple LED modules (28) divided into multiple LED sections, a controller (40) controlling the LED sections separately to vary the luminous output of a selection of the light sources as a function of time dependent. Mrakovich is cited to show multiple LED bar (50) comprising multiple LED modules including multiple LED sections (figure 1b) having multiple LEDs (54).  Purdy is cited to show a light box (10) comprising multiple light tubes (12).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875